Exhibit 5
  Case 1:18-cv-01568-LB Document 45 Filed 10/08/19 Page 1 of 4 PageID #: 499



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


TY CLEVENGER,

          Plaintiff,

vs.

U.S. DEPARTMENT OF JUSTICE,                          Case No. 1:18-cv-1568-LB
FEDERAL BUREAU OF
INVESTIATION, and NATIONAL
SECURITY AGENCY,

         Defendants


  PLAINTIFF'S REPLY IN SUPPORT OF MOTION TO ENJOIN COMPLIANCE OR
                          PERMIT DISCOVERY

       NOW COMES the Plaintiff, Ty Clevenger, replying in support of his motion to enjoin

compliance or permit discovery (Doc. No. 32):

                                          Introduction

       The Plaintiff requests that the Court take judicial notice of the PLAINTIFF'S MOTION TO

ACCEPT SUPPLEMENTAL EVIDENCE AND PLAINTIFF'S MOTION TO PERMIT DISCOVERY (hereinafter

“PLAINTIFF'S MOTION”) (Doc. No. 44) that was filed on today's date. As set forth therein, a former

federal prosecutor admitted in an interview that the FBI had conducted an investigation of a

computer belonging to Seth Rich. The Court will recall David M. Hardy's declarations wherein

he testified that the FBI conducted a reasonable search for records pertaining to Mr. Rich, and

that any records from the agency's Computer Analysis Response Team (“CART”) would have

been uncovered during that search. He further testified that no records were found. Mr. Hardy's

testimony is no longer credible.




                                               -1-
  Case 1:18-cv-01568-LB Document 45 Filed 10/08/19 Page 2 of 4 PageID #: 500



                                         Legal Argument

       In his response to the Defendants' motion for summary judgment, the Plaintiff directed

the Court's attention to Jett v. Fed. Bureau of Investigation, wherein the FBI similarly refused to

search its Electronic Surveillance Indices for records:

       Plaintiff further claims that, in addition to searching CRS, Defendant should have
       searched the Electronic Surveillance Indices (“ELSUR”) database, a record-keeping
       system separate from CRS that the FBI uses to hold records pertaining to the agency's use
       of electronic or telephonic recordings that cannot be searched via the CRS database. Pl.'s
       Mem. at 8–9. As the FBI's affiant here, David Hardy, acknowledged in a declaration filed
       in another case, any responsive records within the ELSUR database would not be
       captured by a search of the CRS database. See Shapiro v. DOJ, 37 F.Supp.3d 7, 21
       (D.D.C.2014) (“ELSUR indices also are automated, but constitute a separate system of
       records from CRS and cannot be retrieved through either the General Index or CRS.”).
       According to Plaintiff, Defendant was on notice, “based upon its review of the responsive
       records that it located via its CRS database search, that the subject matter of this FOIA
       request involved several consensual interception[s] of telephonic voice recordings, which
       therefore required [an] additional search for records in the FBI's ELSUR record system.”
       Pl.'s Mem. at 9. Upon learning of the existence of telephonic voice recordings, according
       to Plaintiff, the FBI “had a clear duty, as a component of its adequacy of search
       responsibilities, to follow-up on this lead, and search for any additional responsive
       records” within the ELSUR system. Id. (citing cases).

Jett, 139 F. Supp. 3d 352, 367–68 (D.D.C. 2015). In their reply, the Defendants made much of

the Plaintiff's concession that Jett was “not directly on point because Mr. Hardy maintains that

CART would have indexed any records pertaining to Seth Rich.” Well, things have changed, and

now it appears that Jett is squarely on point. As he did in Jett, Mr. Hardy gave inaccurate

testimony about the reasonableness of the FBI's search for records, but this time he may have

gone a step further. He testified that there was no need to search for records in CART, but now

that testimony appears to be inaccurate. If the FBI confirmed to a federal prosecutor that it

investigated Mr. Rich's computer, then there must be a record of that investigation somewhere,

and the most likely place is CART.




                                                -2-
  Case 1:18-cv-01568-LB Document 45 Filed 10/08/19 Page 3 of 4 PageID #: 501



       The Defendants' reply also objected to the declaration of Edward Butowsky on the

grounds that his testimony was hearsay, but that objection cuts both ways because Mr. Hardy's

declaration is also based on hearsay. Federal courts have, however, permitted hearsay testimony

in FOIA cases, although the hearsay testimony usually comes from government defendants. See

Wisdom v. United States Tr. Program, 232 F. Supp. 3d 97, 115 (D.D.C. 2017) (“Hearsay is...

acceptable for FOIA affidavits”), citing SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1201 (D.C.

Cir. 1991) and Carney v. Dep't of Justice, 19 F.3d 807, 814 (2d Cir. 1994) (“An affidavit from an

agency employee responsible for supervising a FOIA search is all that is needed to satisfy Rule

56(e); there is no need for the agency to supply affidavits from each individual who participated

in the actual search”). Given the unusual circumstances of FOIA litigation, there is no reason to

treat individual plaintiffs differently from government defendants. In FOIA litigation, neither

plaintiffs nor defendants seek to conclusively establish facts for purposes of a regular judgment

or verdict. Instead, the parties offer evidence about the reasonableness of the government's

search for information (and the government is generally privy to far more relevant information

than the requestor). Furthermore, basic principles of fairness and due process would caution

against allowing hearsay testimony from one party but not the other. Mr. Hardy's declarations do

not, for example, identify the FBI employees who searched for records and relayed the results to

him. Accordingly, Mr. Butowsky should not be faulted because he withheld the identify of the

government employee with whom he spoke. And given the revelations set forth in the

PLAINTIFF'S MOTION, it now appears that Mr. Butowsky's source was right about the FBI having

records pertaining to Seth Rich.




                                               -3-
  Case 1:18-cv-01568-LB Document 45 Filed 10/08/19 Page 4 of 4 PageID #: 502



                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             PLAINTIFF PRO SE




                                CERTIFICATE OF SERVICE

       I certify that on October 8, 2019, I filed this document with the Court's ECF system,
which should result in automatic notification to Kathleen A. Mahoney, counsel for the
Defendants, at kathleen.mahoney@usdoj.gov.


                                             /s/ Ty Clevenger
                                             Ty Clevenger




                                              -4-
